Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/337,835 filed on 06/08/2021. Claim(s) 6, 8-9, and 11-12 have been cancelled. Claim(s) 1-5, 7, and 10 is/are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 10 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igoe (US 2008/0061578), in view of Gupta et al. (US 2009/0222757), and further in view of Conan et al. (US 2017/0019443).
Consider claim 1, Igoe teaches a digital television (Wireless Home Entertainment Hub 102-Fig.2. Paragraph 0028 teaches WHEH 102 may exist as a standalone unit or may be integrated into another device. For example, WHEH may be included in a display device 112 or a remote control 118), comprising:	a communication interface unit configured to communicate with at least one peripheral device (Paragraph 0028 teaches WHEH 102 includes one or more wireless transceiver units to facilitate the wireless transfer of data between the source and sink devices 122, 125 using wireless communication standards);	a display (Paragraph 0028 teaches WHEH 102 may exist as a standalone unit or may be integrated into another device. For example, WHEH may be included in a display device 112 or a remote control 118); and
wherein the controller is further configured to: identify a type of the first peripheral device and a type of the second peripheral device (Paragraph 0027 teaches WHEH 102 facilitates the transfer of data between the source and sink devices in the HES 100. WHEH 102 may perform a register devices use-case, change source use-case, direct audio and video signal use-case, program remote use-case, control volume use-case, and calibrate system use-case. WHEH provides a central control that allows user to operate the HES, through interaction with the WHEH, which then subsequently provides instructions to other devices in the HES 100 to perform the function requested by the user 120. Interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112. Paragraph 0053 WHEH 102 knows what devices are sources and what devices are sinks, properly facilitating the transfer of data from source to sink via the WHEH);
release the connection to the first peripheral device based on the type of the selected second peripheral device being the same as the type of the first peripheral device (Paragraph 0027 teaches the WHEH provides a central control that allows user to operate the HES, through interaction with the WHEH, which then subsequently provides instructions to other devices in the HES 100 to perform the function requested by the user 120. Interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112. Paragraph 0042 teaches the WHEH 102 is used to coordinate and/or control the state of the source and sink devices and the transfer of data from source devices to sink devices during a typical operation of the HES 100. Paragraph 0043 teaches the source device currently in standby mode, when activated, its reference count increases to one. When a new source is switched to, the previous source’s reference count is decremented by one, stops transmitting, and enters a low power or stand-by mode. WHEH 102 instructs the selected source unit to activate, including increasing its internal reference count by one, and the newly selected source device begins transmitting data to the HES 100. Paragraph 0045 teaches the WHEH 102 receives the audio and video data from the current active source device and transmits the audio and video data to the appropriate sink device. In the scenario where both devices are source devices as taught in [0043], when a new source device is selected to be changed to, it is then activated, and its reference count increases to one. After switching to a new source device, the previous source device’s reference count is decremented by one, and when the count reaches zero, source device stops transmitting and enters a low power or standby-mode. Thus, when changing devices and both devices are of source type, the previous source device’s connection as the current source provider of content is released when count is decremented to zero); and
connection to both the first peripheral device and the second peripheral device based on a communication protocol between the first peripheral device and the digital television, a communication protocol between the digital television and the selected peripheral device, and there being a margin for a communication related resource of the digital television (Paragraph 0029 teaches ultra-wide band technology may be used for the wireless communication between WHEH 102 and the source and sink devices 122, 124, in the HES 100. A number of other wireless communication standards, including, Bluetooth and various WiFi standards, can be used. In one embodiment, more than one wireless standard may be utilized within the HES 100 to facilitate data transfer between the devices. Paragraph 0055 teaches devices in HES 100 may contain low-powered radios, wireless radios conforming to ZigBee standards, Bluetooth, WiFi, etc. One or more wireless standards are utilized by WHEH to connect and/or route data to/from source and sink devices via the WHEH).

connect to a first peripheral device when the last function information is selected on the displayed manager such that a corresponding function is launched in the first peripheral device;
maintain connection to both the first peripheral device and the second peripheral device based on a communication protocol between the first peripheral device and the digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device.
In an analogous art, Gupta teaches wherein information includes last function information used for a previous connection in association with at least one peripheral device (Paragraph 0017 teaches widget that may a lightweight software application that is available to carry out various dedicated functions for the user. Such programs may interact with storage, the Internet, a cable or satellite system other TV related software and hardware components, other Widgets on the TV or other entities to carry out various functions for the convenience of the user. Widget may exist as a program independently on the system. Widget can be developed to provide access to email, play games, provide weather forecasts, provide clock functions, provide RSS feeds, display a photo album, or some other content that is being received via the web which is displayed on the TV with the proper means, etc. Paragraph 0018 teaches a TV is connected to various source devices, which provides content/data to the user. History list may also contain previously used/selected widgets that may serve as last function information, such as widgets that let’s user play games, display a photo album, etc. These widgets provide functions last used with peripheral device(s), where game console connection is via game widget, and where media player, USB, or DLNA server connection is via photo album widget. Corresponding widgets displayed in history list are last function information used in previous connection with peripheral device(s) such as game console, media player, USB, etc.);
connect to a first peripheral device when the last function information is selected on a displayed manager such that a corresponding function is launched in the first peripheral device (Fig.2, Paragraph 0023 teaches user manipulating, e.g. the enter key, which causes the corresponding content to be retrieved from When particular item in history list, like widgets {last function information} is/are selected, the corresponding peripheral device, such as game console, media player, USB, etc is connected to, and a corresponding function is launched in the peripheral device that would facilitate the provision of the desired data/content).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe to include wherein information includes last function information used for a previous connection in association with at least one peripheral device; connect to a first peripheral device when the last function information is selected on a displayed manager such that a corresponding function is launched in the first peripheral device, as taught by Gupta, for the advantage of providing easy access to recently viewed items, and provides a convenient user interface that requires no setup, providing a convenient and simple feature, to help the user find relevant recently viewed content (Gupta – 
Igoe and Gupta not explicitly teach maintain connection to both the first peripheral device and the second peripheral device based on a communication protocol between the first peripheral device and the digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device.
In an analogous art, Conan teaches maintain connection to both a first peripheral device and a second peripheral device based on a communication protocol between the first peripheral device and a digital device being different from a communication protocol between the digital device and the second peripheral device, and there being a margin for a communication related resource of the digital device (Paragraph 0110 teaches disconnection is optional with Bluetooth since there is nothing to prevent the transfer device being connected simultaneously by Bluetooth to the mobile device and by WiFi to the gateway. Transfer device {digital device} is connected to two different devices {first peripheral device and second peripheral device} simultaneously. Connected to one via Bluetooth and another via WiFi. Both communication protocols, are different, thus, connection may be maintained since disconnection is optional. WiFi and Bluetooth connections are utilized by the transfer device to communicate with mobile device and gateway).


Consider claim 2, Igoe, Gupta, and Conan teach wherein the controller is further configured to transmit a control command for a function execution of the second peripheral device related to the first data while sending the first data to the connected second peripheral device (Igoe - Paragraph 0027 teaches WHEH 102 facilitates the transfer of data between the source and sink devices in the HES 100. WHEH 102 may perform a register devices use-case, change source use-case, direct audio and video signal use-case, program remote use-case, control volume use-case, and calibrate system use-case. WHEH provides a central control that allows user to operate the HES, through interaction with the WHEH, which then subsequently provides instructions to other devices in the HES 100 to perform the function requested by the user 120. Interactions with the 

Consider claim 5, Igoe, Gupta, and Conan teach wherein the controller is further configured to determine a configuration of the connectivity manager depending on a presence or non-presence of a previous connection history or a history of registration at the digital device (Igoe - Paragraph 0068-0069; Paragraph 0027). 

Consider claim 7, Igoe, Gupta, and Conan teach wherein the controller is further configured to change an operation according to a type of a communication protocol used in the course of connecting to the first peripheral device and the second peripheral device (Igoe - Paragraph 0028-0029; Paragraph 0027).

claim 10, Igoe, Gupta, and Conan teach wherein the controller is further configured to communicate with the first peripheral device and the second peripheral device based on at least one of Wi-Fi communication protocol and Bluetooth communication protocol (Igoe - Paragraph 0029).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igoe (US 2008/0061578), in view of Gupta et al. (US 2009/0222757), in view of Conan et al. (US 2017/0019443), and further in view of Majid (US 2014/0362294).
Consider claim 3, Igoe, Gupta, and Conan teach wherein the controller is further configured to display the content via the display (Igoe - Paragraph 0028 teaches the WHEH may be included in the display device 112. The WHEH 102 can act as a source device 122 and/or a sink device 124 in the HES 100. Paragraph 0024 teaches sink devices 124 receive transmitted data within the HES 100, converting a signal into an audible or visible stimulus. Sink devices 124 may include display devices 112), such that the displayed connectivity manager provided (Paragraph 0027 teaches interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112), but do not explicitly teach provided such that it overlays the displayed content.
In an analogous art, Majid teaches provided such that it overlays the displayed content (Fig.4, Paragraph 0034).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe, Gupta, and Conan to include provided such that 

Consider claim 4, Igoe, Gupta, and Conan teach wherein, the controller is further configured to display the connectivity manager (Igoe - Paragraph 0027 teaches interactions with the WHEH 102 by the user may be performed through a visual user interface presented on the screen of display device 112. Paragraph 0028 teaches the WHEH may be included in the display device 112), but does not explicitly teach display the connectivity manager in response to a selection of a menu item included in a menu called through an input means or an icon according to a peripheral device search on a prescribed region. 
In an analogous art, Majid teaches display the connectivity manager in response to a selection of a menu item included in a menu called through an input means or an icon according to a peripheral device search on a prescribed region (Fig.4, Paragraph 0034 teaches user interface overlaid on video. Fig.6, Paragraph 0051 teaches an input selection command such as depression of a dedicated input button or selection of an input option in a graphical user interface that causes operations to provide information to the user, which include detecting active input sources. Paragraph 0052 teaches information obtained for the on-screen display is then provided within a display of the on-screen interface).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Igoe, Gupta, and Conan to include display the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425